Casie Walker
                                                  Burnet County District Clerk
                                                 1701 East Polk Street, Suite 90
                                                   Burnet, Texas 78611-2757
                                                     Phone (512) 756-5450




November 10, 2015


Court of Appeals - Third District of Texas
via email - 3rdclerksandreporters@txcourts.gov


Re:    Court of Appeals Number: 03-15-00289-CR
       Trail Court Case Number: 9767

Style: The State of Texas
       Vs.
       Rafael Hernandez-Prado


       This letter is to advise the Court there have been no Findings filed in the above-
referenced case (original cause); therefore a supplemental will be not be filed.

      The Findings of the trial court judge were filed in the corresponding case (NO. 03-
1500290-CR ; Trial Court #9767A) and a supplemental was submitted today via the portal.



Sincerely,




Casie Walker
District Clerk